Citation Nr: 1230231	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include pulmonary fibrosis.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected fibromyalgia.

3.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

4.  Entitlement to a compensable disability rating for service-connected bilateral otitis media.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991, including service in the Southwest Asia theater of operations from July 21 to September 28, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is required in this case as it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Board notes that the Veteran has frequently indicated that she receives all of her treatment at a VA facility.  The Veteran's most recent VA treatment records associated with her claims files are dated in July 2010.  Virtual VA also has audiological treatment records from January and February 2012.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, because treatment records between July 2010 and January 2012, as well as any possible treatment records thereafter, are not available via Virtual VA, attempts must be made to obtain and associate with the claims files copies of all VA records subsequent July 2010.

The Veteran asserts that she is entitled to service connection for a respiratory disability which she identifies as pulmonary fibrosis.  She contends that she had been misdiagnosed with asthma shortly after her discharge from service and that her respiratory symptoms have been continuous since service.  She also believes that her respiratory disability may be due to her exposure to environmental toxins while serving in the Persian Gulf.  Although November 2001 and June 2008 VA examiners diagnosed chronic obstructive pulmonary disease (COPD), and the June 2008 examiner also diagnosed pulmonary fibrosis and emphysema, neither examiner provided any etiological opinion with regard to these disabilities.  The Board therefore finds that she should be provided another VA examination.

During her August 2011 hearing, the Veteran asserted that the symptoms of her fibromyalgia, bilateral hearing loss and bilateral otitis media had worsened since her last VA examinations for these conditions in June and July 2008.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of such disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As such, she must be provided VA examinations to assess the current severity of these service-connected disabilities.  

With regard to the Veteran's service-connected fibromyalgia, the Board notes that the maximum schedular rating has been assigned the Veteran.  The July 2008 VA examiner, in evaluating the severity of the Veteran's fibromyalgia, opined that her symptoms effectively precluded her from both physical and sedentary employment.  

The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The evidence on file requires that the Board remand the Veteran's fibromyalgia rating claim with respect to consideration of whether additional benefit may be provided by way of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Given the July 2008 VA examiner's opinion, the Board finds that the established schedular criteria may be inadequate to describe the severity of the Veteran's service-connected fibromyalgia, which may present an unusual disability picture of marked interference with employment not accounted for in the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, a remand is necessary for the RO to consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service-connected fibromyalgia.  Id.

The Veteran's service-connected disabilities are fibromyalgia, rated as 40 percent disabling; adjustment disorder, rated 30 percent disabling, effective August 12, 2010; bilateral tinnitus, rated 10 percent disabling; bilateral otitis media and bilateral hearing loss, both separately rated as zero percent disabling.  During the appeal, the combined schedular rating for her service-connected disabilities was 50 percent prior to August 12, 2010, and is 60 percent since.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  

During her August 2011 hearing, the Veteran asserted that the symptoms of her pulmonary fibrosis and her service-connected fibromyalgia made her unemployable and that her service-connected psychiatric disability contributed to her unemployability.  She further testified that her fibromyalgia alone, without consideration of her other service-connected disabilities, rendered her unemployable.  A May 2008 letter from a VA nurse practitioner indicates that the Veteran had diagnosed ulnar neuropathy and pulmonary fibrosis and that these disabilities had an effect on her employability.  Moreover, as noted above, a July 2008 VA examiner, in evaluating the severity of the Veteran's fibromyalgia, opined that her symptoms effectively precluded her from both physical and sedentary employment.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims of entitlement to service connection for pulmonary fibrosis, as well as for an increased disability rating for service-connected fibromyalgia could significantly impact her current appeal for TDIU.  The Board therefore finds these issues to be inextricably intertwined.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met as in this case, a TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so. 

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain all VA treatment records from July 2010 to the present, and associate the records with the Veteran's claims files.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service respiratory problems and the impact of her fibromyalgia and psychiatric disability on her ability to work, as well as the describing the impairing stemming from her fibromyalgia, bilateral hearing loss and otitis media.  She should be provided an appropriate amount of time to submit this lay evidence.  

3.  After any additional records are associated with the claims files, provide the Veteran with an appropriate VA examination to determine the current nature and etiology of any respiratory disability found to be present, to include pulmonary fibrosis.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folder, and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any respiratory disability found to be present, to include pulmonary fibrosis, is related to or had its onset during the Veteran's service.  A complete rationale for all findings and conclusions must be set forth in the report.  

4.  Provide the Veteran with another VA audiological examination to determine the current nature and severity of her service-connected bilateral hearing loss and otitis media.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

5.  Provide the Veteran with a VA psychiatric examination to evaluate the current nature and severity of her service-connected psychiatric disability.  The claims folders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must discuss the impact of the Veteran's psychiatric disability on her ability to work.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her psychiatric disability, either alone or in the aggregate with her other service-connected disabilities, renders her unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  The Veteran should also be provided an appropriate VA examination in connection with her TDIU claim.  The claims folders should be made available and reviewed by the examiner.  Based on the medical findings and a review of the claims files, the examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's fibromyalgia.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her fibromyalgia alone renders her unable to secure or follow a substantially gainful occupation.  If the examiner determines that the Veteran's service-connected fibromyalgia does not solely render her unemployable, he or she should opine as to whether it is at least as likely as not that her service-connected fibromyalgia, in aggregate with her other service-connected disabilities, renders her unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.  

7.  Then adjudicate whether a higher rating is warranted for the Veteran's psychiatric disability and readjudicate the Veteran's claims for service connection for a respiratory disability, as well as claims for increased disability ratings for fibromyalgia, bilateral hearing loss and bilateral otitis media  with consideration of the application of 38 C.F.R. § 3.321(b) permitting extraschedular evaluation, with regard to the service-connected fibromyalgia pursuant to Thun, supra.  If the schedular evaluation is found to be inadequate, then the case must be referred to the Director of the Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected fibromyalgia. 

8.  Thereafter, if her TDIU claim is not rendered moot, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer her TDIU claim to the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

